Plaintiff in error on conviction of the crime of manslaughter brings his case here for review. The only question presented is: "Was the evidence in this case sufficient to warrant a verdict and judgment of guilty?"
The defense interposed was one of self-defense.
The record has been examined and there appears substantial evidence to support the verdict and judgment. Therefore, the judgment must be affirmed.
So ordered.
Affirmed.
TERREL, C. J., and BUFORD and THOMAS, J, J., concur.
WHITFIELD, P. J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.